Citation Nr: 0820944	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  05-28 506A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability. 

2.  Entitlement to an evaluation in excess of 20 percent for 
a right shoulder disability from October 24, 2002 to July 28, 
2003.  

3.  Whether the reduction from 100 percent to 30 percent for 
the veteran's right shoulder disability was proper.

4.  Entitlement to an evaluation in excess of 30 percent for 
a right shoulder disability from September 1, 2004 to 
February 16, 2006.

5.  Entitlement to an evaluation in excess of 60 percent for 
a right shoulder disability from February 17, 2006.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel

INTRODUCTION

The veteran had active service from March 1976 to March 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision of the 
Philadelphia, Pennsylvania, regional office (RO) of the 
Department of Veterans' Affairs (VA).  

The February 2004 rating decision also denied entitlement to 
service connection for headaches.  The veteran's September 
2004 notice of disagreement did not address this issue.  
However, the issue of entitlement to service connection for 
headaches was listed as an issue at the beginning of the 
August 2005 statement of the case.  The statement of the case 
then failed to include the issue of service connection for 
headaches in the decision or reason and bases section.  It is 
therefore an inadequate statement of the case for that issue.  

The veteran, on his September 2005 VA Form 9, Appeal to Board 
of Veterans Appeals, checked the box indicating that he 
wished to appeal all of the issues listed on the statement of 
the case.  The May 2007 VA Form 8, Certification of Appeal, 
did not include the issue of service connection for 
headaches.  

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200.  In this case, the veteran did not submit a notice 
of disagreement for the issue of entitlement to service 
connection for headaches.  Furthermore, the August 2005 
statement of the case appears to have listed this issue in 
error, as it then failed to address the issue.  The Board 
notes that no argument for this issue has been presented by 
either the veteran or his representatives subsequent to the 
February 2004 rating decision.  Therefore, the Board finds 
that the issue of entitlement to service connection for 
headaches is not for adjudication on appeal.  The veteran is 
free to contact the RO if he desires further consideration of 
this issue. 

The record indicates that additional evidence was submitted 
directly to the Board in August 2007.  This evidence does not 
contain a waiver of review by the RO.  However, an 
examination of this evidence indicates that none of it is 
relevant to the issues currently on appeal.  Therefore, the 
Board may proceed with adjudication of the appeal without 
prejudice to the veteran's claims.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The evaluation of the veteran's right shoulder disability was 
increased from zero percent to 20 percent after the receipt 
of the veteran's claim, effective from October 24, 2002.  
Afterwards, the veteran was assigned a 100 percent evaluation 
for the period from July 29, 2003, to August 31, 2004.  A 30 
percent evaluation was then assigned, effective from 
September 1, 2004.  The evaluation for the veteran's right 
shoulder disability was then increased from 30 percent to 60 
percent during the course of the appeal.  The effective date 
of this increase did not include the entire period on appeal.  

A veteran is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35 (1993).  Therefore, the 
veteran's claim for an increased evaluation for his right 
shoulder disability will remain on appeal, and will be 
considered as three issues for the periods in which a less 
than total evaluation was in effect, as noted on the first 
page of this decision.  Furthermore, the veteran contends 
that the reduction in the evaluation for his right shoulder 
disability from 100 percent was not proper.  This issue 
matter must also be addressed, as reflected on the first 
page. 




FINDINGS OF FACT

1.  The veteran was treated for respiratory complaints on 
many occasions during his last six years of service, and 
pulmonary function testing revealed mild restrictive disease. 

2.  The veteran has continued to be treated for respiratory 
complaints following discharge from service, and a May 2003 
VA examination contains a diagnosis of restrictive lung 
disease supported by pulmonary function testing. 

3.  The evidence does not show that the veteran's range of 
motion of his right arm was restricted to midway between 
shoulder level and his side prior to July 29, 2003. 

4.  The applicable rating code does not provide for a 100 
percent evaluation following surgery for shoulder 
replacement, the 100 percent evaluation was in effect for 
less than five years, and the veteran received more than 60 
days of notice prior to the reduction of his evaluation.

5.  The veteran retained more than 60 degrees of abduction of 
the right shoulder without evidence of severe painful motion 
or weakness for the period from September 1, 2004 to February 
16, 2006. 

6.  The veteran's right shoulder disability has been 
productive of severe painful motion and weakness since 
February 17, 2006.  


CONCLUSIONS OF LAW

1.  Restrictive lung disease was incurred due to active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303(a) (2007). 

2.  The criteria for an evaluation in excess of 20 percent 
for the veteran's degenerative joint disease of the right 
shoulder prior to July 29, 2003 have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.59, 4.71a, Codes 5010, 5201 (2007).  

3.  The reduction of the 100 percent evaluation for the 
veteran's right shoulder disability on September 1, 2004 was 
proper.  38 C.F.R. §§ 3.1059(e), 3.44(c), 4.71a, Code 5051 
(2007).  

4.  The criteria for an evaluation in excess of 30 percent 
for a right shoulder disability from September 1, 2004 to 
February 16, 2006 have not been met.  38 U.S.C.A. §§ 1155, 
5107(b); 38 C.F.R. §§ 4.7, 4.40, 4.59, 4.71a, Codes 5051, 
5200, 5203.  

5.  The criteria for an evaluation in excess of 60 percent 
for a right shoulder disability from February 17, 2006 have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. 
§§ 4.7, 4.40, 4.59, 4.71a, Codes 5051, 5200, 5203.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2005).  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (Court) held that VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable adjudication by the RO. 

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the veteran was provided with preadjudication 
VCAA notice in November 2003.  This letter told the veteran 
what evidence was needed to substantiate his claims for 
service connection and for increased evaluations.  The 
veteran was also informed that VA would obtain service 
records, VA records, and records from other Federal agencies, 
and that with his authorization VA would obtain private 
medical records on his behalf or he could submit the records.  
The letter asked the veteran to notify VA of any evidence he 
wanted VA to obtain, to tell VA the name and address of any 
person having relevant evidence, and to send VA needed 
evidence.  This notice served to advise him to submit 
relevant evidence or information in his possession.  This met 
the requirement to notify the veteran to send any relevant 
evidence in his possession.  However, it should also be noted 
that 38 C.F.R. § 3.159 was recently amended in order to 
delete the requirement that VA request that a claimant submit 
any evidence in his or her possession that might substantiate 
the claim.  73 FR 23353 (Apr. 30, 2008).  

Veteran status has been established and is not an issue in 
this case.  The November 2003 notice provided the second and 
third Dingess elements.  The veteran was not provided with 
information regarding the final two Dingess elements until 
February 2007, and his claims have not been readjudicated by 
the RO since this notification.  Despite the inadequate 
notice provided to the veteran on this element, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  

As the Board concludes below that the evidence supports 
entitlement to service connection for the respiratory 
disability and a full grant of the benefits sought on appeal, 
there can be no harm to the veteran to proceed with 
consideration of this claim.  For the right shoulder, the 
Board is denying entitlement to increased evaluations.  As 
there will be no new degree of disability assigned or 
effective date, there is no possibility that any prejudice to 
the veteran will result from the failure to provide him with 
this information. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the veteran 
that, to substantiate a claim, the veteran must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peak, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the veteran is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the veteran must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the veteran may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Id.  

The October 2003 VCAA letter notified the veteran that 
medical or lay evidence could be submitted to substantiate 
his claim and provided specific examples.  The letter stated 
that the evidence should describe the additional impairment 
caused by his disabilities.  It also noted that VA would 
assist the veteran in obtaining employment records, thereby 
notifying him that the effect of his disability on his 
employment was relevant.  This information was provided to 
the veteran prior to the initial adjudication of his claims.  

Although the veteran has not been provided with a 
notification letter containing specific information regarding 
the measurements required to prevail in his claims, the Board 
notes that this information was contained in his August 2005 
statement of the case.  The statement of the case could not 
provide VCAA compliant notice.  Mayfield v. Nicholson, 444 
F.3d 1328 (2006).  It did, however, provide actual knowledge 
to the veteran.  He had a meaningful opportunity to 
participate in the adjudication of the claim after the notice 
was provided.  In this regard, he provided argument with 
regard to his claim after receiving the notice, and the case 
was not certified to the Board until May 2007, nearly two 
years after the statement of the case.  He was given an 
additional period of 90 days to submit additional argument 
and evidence or to request a hearing after the case was 
certified.

A notice error can be cured by actual knowledge of the 
information on the part of the claimant.  Sanders v. 
Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 2007), George-
Harvey v. Nicholson, 21 Vet. App. 334, 339 (2007).  The 
statement of the case could not provide VCAA notice.  
Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  The 
statement of the case did, however, provide actual knowledge 
of the rating criteria, and the veteran has had the 
opportunity to submit argument and evidence subsequent to 
receiving the notice.  Hence he had a meaningful opportunity 
to participate in the adjudication of his claim and was not 
prejudiced.  

The veteran has displayed actual knowledge of the fact that 
his disabilities will be evaluated based on their effects on 
both his daily life and employment.  His September 2005 
substantive appeal discusses the effects of pain on motion 
and weakness on his shoulder disability.  The Board concludes 
that while the veteran may not have received timely 
notification of the exact measurement required for increased 
evaluations, he is aware that the more his limitation of 
motion is impaired, the higher the evaluation that will be 
assigned.  Therefore, the Board finds that the duty to notify 
the veteran in his claim for an increased evaluation has been 
met.  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the veteran in obtaining evidence necessary to 
substantiate the claim.  In this regard, the veteran was 
afforded a VA examination of his disabilities in November 
2003 and February 2006.  Records have been obtained from the 
private treatment sources provided by the veteran.  All VA 
treatment records have also been obtained.  The veteran has 
declined his right to a hearing.  The service medical records 
are contained in the claims folder.  As there is no 
indication of the existence of additional evidence to 
substantiate the claim, the Board concludes that the duty to 
assist provisions of the VCAA have been met. 

Service Connection

The veteran contends that he has developed a chronic lung 
disability during active service.  He notes that he was 
treated for bronchitis on many occasions during service, and 
that he was also treated for pneumonia.  Furthermore, the 
veteran notes that pulmonary function testing in service 
demonstrated a disability.  The veteran contends that he has 
continued to experience similar symptoms since discharge from 
service, and that he has a current respiratory disability 
that is the same disability for which he was treated in 
service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The service medical records show that the veteran was treated 
for various respiratory complaints and illnesses on several 
occasions in active service.  In August 1992, he was seen for 
chest congestion of four days.  The assessment was upper 
respiratory infection with congestion.  

The veteran was seen for bronchitis in September 1993.  He 
continued to be treated in October 1993.  December 1993 
records note coughing and chest discomfort.  The diagnosis 
was an upper respiratory infection.  

The veteran was seen for treatment of right upper lobe 
pneumonia in August 1996.  Pulmonary function testing 
conducted in September 1996 revealed mild restriction.  
Additional September 1996 records include a finding of a 
pleural density in the right upper lung, although this was 
not found on a computed tomography scan.  

The veteran was treated for bronchitis again in February 
1997.  

The service medical records did not include a discharge 
examination. 

The post service medical records show continued treatment for 
respiratory disabilities.  

Private medical records from August 2001 to September 2001 
state that the veteran's active problems included mycoplasma 
pneumonia and status post adult respiratory distress syndrome 
(ARDS).  The veteran was placed on a ventilator.  A chest X-
ray showed some mild interstitial markings.  The assessment 
was that the ARDS was due to mycoplasma infection. 

A November 2001 statement from the veteran's private doctor 
indicates that the veteran was treated in August 2001 for 
ARDS complicating mycoplasma pneumonia.  The veteran also had 
chronic obstructive pulmonary disorder (COPD) related to 
smoking. 

Private medical records indicate that the veteran was 
hospitalized from January 2002 to February 2002 for chest 
pain and cough.  An X-ray study revealed questionable 
infiltrates, which cleared during hospitalization.  The 
problems included ARDS and COPD.  The examiner believed the 
ARDS was due to a mycoplasma infection.  

Pulmonary function testing conducted in February 2002 
revealed mild airway obstruction.  

August 2002 pulmonary function testing resulted in a 
diagnosis of COPD. 

The veteran was hospitalized in March 2003 with complaints of 
chest pain.  A past history of COPD was noted, and he was 
treated with oxygen. 

An October 2003 VA chest X-ray study showed a normal chest.  
However, VA pulmonary function testing conducted in November 
2003 determined that the veteran did not have obstructive 
lung defect, but that there was a moderate restrictive lung 
defect. 

The veteran was afforded a VA examination in November 2003.  
He reported that his lung problems began in service around 
1992 a few months after returning from the Persian Gulf.  He 
had not been exposed to oil well fires or other heavy smoke.  
The veteran was then treated on repeated occasions for 
bronchitis and occasionally for pneumonia.  He had been 
smoking for 30 years, and had recently resumed smoking after 
stopping for more than a year.  Following the examination, 
the impression included restrictive lung disease, and 
recurrent bronchitis and pneumonias.  The examiner opined 
that there was no one pulmonary function test that best 
reflected the veteran's lung condition, but that the findings 
contributed to the diagnosis of restrictive lung disease.  

VA treatment records dated December 2003 show that the 
veteran was treated for respiratory complaints and contain 
provisional diagnoses of recurrent pneumonia and possible 
restrictive disease. 

The veteran was hospitalized in February 2004 for acute 
respiratory distress syndrome and bilateral pneumonia.  An X-
ray study included an impression of diffuse respiratory 
distress and/or pulmonary edema, mildly improved.  The 
veteran was admitted to intensive care for treatment of his 
respiratory status. 

The veteran was afforded another VA examination in February 
2006.  The claims folder was reviewed by the examiner.  
Pulmonary function testing and X-ray studies were normal.  
The diagnosis included COPD.  The opinion was that the 
veteran has a diagnosis of COPD.  This was an old disease as 
demonstrated by his records.  

The Board finds that the evidence supports entitlement to 
service connection for a chronic respiratory disability.  The 
Board notes that the February 2006 VA examination showed 
normal pulmonary function testing and X-ray studies.  
However, the requirement that there be a current disability 
is satisfied when the disability is shown at the time of the 
claim or during the pendency of the claim, even though the 
disability subsequently resolves.  McClain v. Nicholson, 21 
Vet. App. 319 (2007).  

Furthermore, the veteran's use of tobacco has been noted.  
However, service connection will not be prohibited if the 
disability or death can be service- connected on some basis 
other than the veteran's use of tobacco products during 
service, or if the disability became manifest or death 
occurred during service. See 38 C.F.R. § 3.300 (b).  In this 
case, the Board finds that the veteran's respiratory 
disability became manifest during service.  

The service medical records show that the veteran was treated 
on many occasions for respiratory complaints including 
bronchitis and pneumonia.  September 1996 pulmonary function 
testing revealed mild restrictions.  The post service medical 
records show that the veteran continues to receive treatment 
for these same disabilities.  November 2003 pulmonary 
function testing continued to show restrictive lung disease.  
The Board finds that the treatment for ongoing respiratory 
complaints during service, the veteran's statements regarding 
continued symptoms since service and the post service 
evidence of treatment for disabilities and complaints similar 
to those in service leads to the conclusion that it is as 
least as likely as not that the veteran's restrictive lung 
disease was incurred due to active service.  Thus, service 
connection for restrictive lung disease is warranted. 

Increased Evaluation

The veteran contends that the 30 percent evaluation assigned 
to his right shoulder disability following right shoulder 
replacement was inadequate to reflect the severity of his 
disability.  He argues that the reduction from 100 percent 
was improper, and that the 100 percent evaluation should be 
maintained.  In the alternative, the veteran maintains that 
the 30 percent evaluation assigned after the reduction should 
be increased. 

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  

If there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The record indicates that entitlement to service connection 
for degenerative joint disease of the right shoulder was 
established in a July 2000 rating decision.  A zero percent 
evaluation was assigned for this disability.  

The veteran underwent surgery for a right shoulder 
replacement in July 2003.  

The veteran submitted his claim for an increased evaluation 
in October 2003.  Subsequently, the February 2004 rating 
decision on appeal increased the evaluation for the veteran's 
right (major) shoulder disability to 20 percent, effective 
from October 24, 2002.  This decision also increased the 
evaluation to 100 percent under 38 C.F.R. § 4.30 for 
convalescence following the implantation of a prosthetic 
shoulder, effective from July 29, 2003.  At the end of the 
veteran's convalescence, a 100 percent evaluation was again 
assigned from 38 C.F.R. § 4.71a, Code 5051, effective 
September 1, 2003.  Afterwards, a 30 percent evaluation was 
assigned under the same rating code, effective September 1, 
2004.  

A January 2007 rating decision increased the evaluation of 
the veteran's right shoulder disability to 60 percent, 
effective from February 17, 2006.  The 60 percent evaluation 
remains in effect. 

In Excess of 20 Percent Prior to July 28, 2003

Prior to the veteran's July 2003 shoulder surgery, his right 
shoulder disability was evaluated under the rating code for 
traumatic arthritis.  This code states that traumatic 
arthritis is to be evaluated under the rating code for 
degenerative arthritis.  38 C.F.R. § 4.71a, Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Limitation of motion of the arm to shoulder level is 
evaluated as 20 percent disabling for either arm.  Limitation 
of motion to midway between the side and shoulder level is 
evaluated as 30 percent disabling for the major arm, and 20 
percent disabling for the minor arm.  Limitation of motion to 
25 degrees from the side is considered 40 percent disabling 
for the major arm and 30 percent disabling for the minor arm.  
38 C.F.R. § 4.71a, Code 5201.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

The evidence includes private medical records which show that 
the veteran received treatment for several disabilities on 
October 24, 2002, including right shoulder pain.  The 
diagnosis was rotator cuff syndrome.  

April 2003 records state that the veteran was scheduled for 
right shoulder surgery.  He had received steroid shots on two 
previous occasions, and strongly believed that surgery was 
required.  On examination, his shoulder was tender on range 
of motion testing.  

Private treatment records from July 2003 state that the 
veteran was seen for follow up for right shoulder pain.  He 
was scheduled for surgery in August.  The impression was 
pain, and the veteran's medications were refilled.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 20 percent for the 
veteran's right shoulder disability prior to July 28, 2003.  
The evidence for this period shows that the veteran was seen 
on several occasions for pain of the right shoulder.  He was 
provided with cortisone shots and medication.  The April 2003 
records note that the shoulder was tender on range of motion.  
Unfortunately, the evidence for this period does not include 
any range of motion measurements.  The available evidence 
simply does not show that the veteran's range of motion of 
his right arm was limited to midway between the side and 
shoulder level, including by pain, weakness, incoordination 
or fatigue.  Therefore, there is no basis for an evaluation 
in excess of 20 percent. 

Whether the Reduction from 100 Percent was Proper

The veteran's right shoulder disability has been evaluated 
under 38 C.F.R. § 4.71a, Code 5051, since his July 2003 
surgery.  This is the rating code for shoulder replacements 
and prosthetics, and it provides that a 100 percent rating is 
assigned for one year following implantation of prosthesis, 
for either the major or the minor upper extremity.  The 
rating code contains additional provisions that govern the 
evaluation of the veteran's disability after the end of the 
first year, but they do not provide for a 100 percent 
evaluation beyond the first year.  See 38 C.F.R. § 4.71a, 
Code 5051.

At this juncture, the Board notes that the provisions of 38 
C.F.R. § 3.344, contain certain protections and procedures 
that are applicable when the rating for a disability is 
reduced.  These protections apply to ratings that have been 
in effect at the same level for five years or more.  They do 
not apply to disabilities which have not stabilized and are 
likely to improve.  Reexaminations disclosing improvement, 
physical or mental, in these disabilities will warrant 
reduction in rating.  38 C.F.R. § 3.344 (c).  

However, the 100 percent evaluation that was assigned for the 
veteran's right shoulder disability was scheduled to end 
after one year by the rating code for the evaluation of the 
veteran's disability.  There is no provision in the rating 
code for a 100 percent evaluation beyond this year.  See 
38 C.F.R. § 4.71a, Code 5051.  Furthermore, the 100 percent 
evaluation was not in effect for five years, and the 
veteran's disability had not stabilized.  The provisions of 
38 C.F.R. § 3.344 do not apply in this case.  38 C.F.R. 
§ 3.344(c).  To the extent that the provisions of 38 C.F.R. 
§ 3.105(e) apply in this case, the record shows that the 
veteran was notified in a March 2004 letter that the 
reduction was proposed for September 1, 2004, which provided 
him with more than 60 days to respond.  Therefore, the 
reduction of the veteran's 100 percent evaluation was proper.  




In Excess of 30 Percent from September 1, 2004

After the end of the one year 100 percent rating assigned 
following implantation of prosthesis, the rating code 
provides that with chronic residuals consisting of severe, 
painful motion or weakness in the affected extremity, a 60 
percent disability rating is assigned for the major arm.  
This is the maximum schedular rating assignable after the 
one-year period following surgery.  For intermediate degrees 
of residual weakness, pain or limitation of motion, the 
disability is evaluated by analogy to 38 C.F.R. § 4.71a, Code 
5200 for ankylosis of the scapulohumeral articulation or 
38 C.F.R. § 4.71a, Code 5203 for impairment of the clavicle 
or scapula.  The minimum evaluation that may be assigned to 
the major arm is 30 percent.  38 C.F.R. § 4.71a, Diagnostic 
Code 5051 (2007).

Under the applicable provisions, a 30 percent evaluation is 
warranted for favorable ankylosis of the scapulohumeral 
articulation of the major upper extremity.  Ankylosis is 
considered to be favorable when abduction is possible to 60 
degrees and the individual can reach his mouth and head.  
Ankylosis of the scapulohumeral articulation of the major 
upper extremity that is intermediate between favorable and 
unfavorable ankylosis warrants a 40 percent evaluation.  A 50 
percent evaluation of the major upper extremity requires 
unfavorable ankylosis.  Ankylosis is considered to be 
unfavorable when abduction is limited to 25 degrees from the 
side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

The Board notes that the maximum evaluation under 38 C.F.R. 
§ 4.71a, Code 5203 is 20 percent and the veteran is evaluated 
as at least 30 percent disabled during the periods on appeal.  
Therefore, these provisions are of no assistance to the 
veteran and do not need to be considered.  

VA treatment records dated October 2004 show that the veteran 
was seen for complaints of throbbing, sharp pains in his 
shoulder from surgery the previous year.  

The evidence includes the November 2004 report of the 
Pennsylvania Bureau of Disability examination.  The history 
of total joint replacement of the right shoulder was noted.  
On examination, the extremities had no visible sign of 
atrophy.  The deep tendon reflexes were symmetric and two 
plus in the upper extremities.  The right shoulder showed a 
very good range of motion, and when asked to dress the 
veteran could easily put on and off his shirt and jacket 
without pain.  

The veteran was afforded a VA examination in February 2005.  
The right shoulder replacement was noted.  The veteran 
complained of pain, weakness, and stiffness.  He used pain 
medication every day.  The veteran would experience flare-ups 
whenever he used his right arm, although he was noted to be 
ambidextrous.  The veteran estimated that there was a 30 
percent additional disability on flare-up, which was 
alleviated with rest and pain medication.  There was no 
dislocation or subluxation of the shoulder.  The veteran 
reported difficulty in activities of daily living like 
eating, grooming, and dressing.  The diagnosis was 
degenerative joint disease of the right shoulder status post 
right shoulder total arthroplasty. 

Additional February 2005 records show that the veteran 
underwent range of motion testing for his right shoulder.  
The examiner noted that normal motion was zero to 45 degrees 
of extension, zero to 180 degrees of flexion and abduction, 
and zero to 60 degrees of external rotation.  

On initial examination of active range of motion, the veteran 
had zero to 30 degrees of extension, zero to 107 degrees of 
flexion, zero to 72 degrees of abduction, normal internal 
rotation, and zero to 45 degrees of external rotation.  All 
movements except internal and external rotation were with 
pain.  After completion of resisted shoulder flexion and 
abduction using a dumbbell, the active range of motion was 
zero to 35 degrees of extension.  Flexion was from zero to 75 
degrees.  Abduction was from zero to 70 degrees.  These 
motions were all with pain.  Internal rotation was normal, 
and external rotation was from zero to 45 degrees, without 
pain.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 30 percent for the 
period beginning September 1, 2004.  The November 2004 
examination noted a very good range of motion and that the 
veteran was able to dress without pain.  Although the veteran 
reported pain and weakness at the February 2005 examination, 
he remained able to raise his arm above shoulder level.  
Repetitive use of the arm reduced the veteran's flexion but 
did not significantly alter his other movements.  The Board 
finds that this does not represent the severe painful motion 
or weakness required for a 60 percent evaluation under 
38 C.F.R. § 4.71a, Code 5051.  Furthermore, as the veteran 
retained more than 60 degrees of abduction, an increased 
evaluation by analogy to the rating code for ankylosis of the 
scapulohumeral articulation is also not warranted.  38 C.F.R. 
§ 4.71a, Code 5200.  The effects of pain, weakness, fatigue 
and incoordination were considered by the examiners in the 
evaluation of the veteran's disability.  

In Excess of 60 Percent from February 17, 2006

The veteran was afforded a VA examination on February 17, 
2006.  He continued to complain of pain and weakness in his 
right shoulder, which was precipitated by any activity with 
the right arm.  The veteran had difficulty raising the arm 
above the shoulder and could not carry more than five to ten 
pounds due to weakness and pain.  Activity would increase the 
pain to nine on a scale of one to ten.  There was additional 
limitation of motion of 30 to 40 degrees secondary to pain 
and weakness.  He was unable to have repetitive use of the 
right shoulder.  His disability caused difficulty with his 
activities of daily living.  

On examination, the veteran had diffuse pain and tenderness 
over the entire shoulder.  There was objective evidence of 
pain and weakness when compared to the left shoulder.  

On initial examination of active range of motion, the veteran 
had zero to 10 degrees of extension, zero to 82 degrees of 
flexion, zero to 20 degrees of abduction, and no active 
internal or external rotation.  The range of motion for all 
movements was increased on passive testing.  All movements 
were with pain.  After completion of resisted shoulder 
flexion and abduction using a dumbbell, the active range of 
motion was zero to 20 degrees of extension.  Flexion was from 
zero to 85 degrees.  Abduction was from zero to 45 degrees.  
There was no active internal or external rotation, and all 
movements were made with pain.  

The Board finds that the evidence does not support 
entitlement to an evaluation in excess of 60 percent for the 
veteran's right shoulder disability.  Although there was a 
reduction of the veteran's range of motion on the February 
2006 VA examination when compared to the February 2005 
examination, the Board notes that a 60 percent evaluation is 
the highest rating allowable under the applicable rating 
codes.  See 38 C.F.R. § 4.71a, Codes 5051, 5200, 5203.  Other 
rating codes involving the shoulder and arm have been 
considered, but only the rating code for loss of the head of 
a shoulder or flail joint contains an evaluation of greater 
than 60 percent.  The medical evidence clearly indicates that 
the veteran does not have a flail joint, and this code may 
not be applied.  Therefore, there is no basis for an 
evaluation of more than 60 percent for the veteran's right 
shoulder disability.  

In reaching this decision, the Board has considered whether 
or not a staged rating is appropriate for the periods on 
appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
However, the record shows that staged ratings have already 
been established in this case and, as already discussed, 
there is no basis for a change in the evaluations assigned 
for these periods.   

The Board notes that where a veteran: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
rating possible; and (3) submits evidence of unemployability, 
the requirement in 38 C.F.R. § 3.155(a) (2007) that an 
informal claim "identify the benefit sought" has been 
satisfied and VA must consider whether the veteran is 
entitled to a total rating based on individual 
unemployability due to service connected disabilities.  
(TDIU).  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001).  However, the veteran's claim for TDIU was denied in 
October 2005, and this decision was not appealed to the 
Board.  

Finally, the Board has also considered entitlement to an 
increased evaluation on an extraschedular basis, but 
application of extraschedular provisions is not warranted in 
this case.  38 C.F.R. § 3.321(b).  There is no objective 
evidence that the veteran's service connected disability 
presents such an exceptional or unusual disability picture, 
with such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.  Hence, 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under the above-cited 
regulation, was not required.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  


ORDER

Entitlement to service connection for a restrictive lung 
disease is granted. 

Entitlement to an evaluation in excess of 20 percent for a 
right shoulder disability from October 24, 2002 to July 28, 
2003 is denied. 

The reduction from 100 percent to 30 percent for the 
veteran's right shoulder disability was proper, and the 
appeal is denied. 

Entitlement to an evaluation in excess of 30 percent for a 
right shoulder disability from September 1, 2004 to February 
16, 2006 is denied. 

Entitlement to an evaluation in excess of 60 percent for a 
right shoulder disability from February 17, 2006 is denied. 




____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


